United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMNISTRATION
MEDICAL CENTER, Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1986
Issued: April 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 8, 2011 appellant filed a timely appeal from an August 22, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she is entitled to wage-loss compensation
from June 27 to 30, 2011.
FACTUAL HISTORY
On August 16, 2006 appellant, then a 51-year-old nurse, filed an occupational disease
claim alleging that on April 15, 2006 she first realized that lower back pain radiating into her leg
1

5 U.S.C. § 8101 et seq.

was due to her federal employment. OWCP accepted the claim for lumbar sprain and chronic
pain syndrome.
On July 6, 2011 appellant filed a claim for wage-loss compensation for the period
June 27 to 30, 2011.
A June 27, 2011 emergency report from Dr. Jonathan R. Virkler, an examining physician,
and Dr. Vincent James Lloyd, a supervising Board-certified emergency room physician,
provided physical findings and a diagnosis of acute exacerbation of chronic low back pain.
Appellant’s chief complaint on arrival at the emergency room was back pain. She related that
she was due for an epidural injection as it had been a while since her last injection. The report
stated that appellant requested an epidural injection and an excuse for work. Drs. Virkler and
Lloyd stated that she had no symptoms concerning for cauda equina syndrome. Appellant was
informed that an epidural injection would not be performed.
The record also contains a June 27, 2011 physician’s discharge summary from Palmetto
Health providing instructions for dealing with back pain and a June 27, 2011 disability note
signed by C. Bryant, RN. The disability note stated that appellant was disabled from work for
the period June 27 to 29, 2011.
In correspondence dated July 18, 2011, OWCP informed appellant that the evidence of
record was insufficient to support her claim for wage-loss compensation for the period June 27 to
29, 2011. Appellant was advised as to the medical and factual evidence required to support her
claim and given 30 days to provide the requested information.
Appellant responded in a July 21, 2011 letter that she was not submitting any further
information as the evidence she submitted was sufficient to establish her claim for wage-loss
compensation.
By decision dated August 22, 2011, OWCP denied appellant’s claim for wage loss for the
period June 27 to 30, 2011 on the grounds that the medical evidence failed to support
employment-related disability for the claimed period.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his claim by the weight of the evidence.3 For each period of disability
claimed, the employee has the burden of establishing that she was disabled for work as a result of
the accepted employment injury.4 Whether a particular injury causes an employee to become

2

Id. at §§ 8101-8193.

3

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
4

See Amelia S. Jefferson, supra note 3; see also David H. Goss, 32 ECAB 24 (1980).

2

disabled for work and the duration of that disability, are medical issues that must be proved by a
preponderance of probative and reliable medical opinion evidence.5
Under FECA the term “disability” means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.6 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.7 An employee who has a physical impairment causally related to her federal
employment, but who nonetheless has the capacity to earn the wages she was receiving at the
time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.8 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in her employment, she is entitled to compensation for any loss of wages.
To meet this burden, a claimant must submit rationalized medical opinion evidence based
on a complete factual and medical background supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment factor(s).9 The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.10
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.11
ANALYSIS
OWCP accepted appellant’s claim for lumbar sprain and chronic pain syndrome.
Appellant claimed wage-loss compensation for the period June 27 to 30, 2011. OWCP advised
her by letter dated July 18, 2011 as to the type of medical evidence to submit to support her
claim for disability on the days in question. Appellant responded by letter dated July 21, 2011

5

See Edward H. Horton, 41 ECAB 301 (1989).

6

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).
7

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

8

Merle J. Marceau, 53 ECAB 197 (2001).

9

A.D., 58 ECAB 149 (2006).

10

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

11

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

3

stating that she did not intend to submit any further evidence as the evidence she had submitted
was sufficient to establish her claim.
OWCP is not required to pay wage-loss compensation in the absence of medical evidence
documenting disability for the dates claimed.12 In support of her claim for disability, appellant
submitted a June 27, 2011 emergency report signed by Dr. Virkler, an examining physician, and
Dr. Lloyd, a supervising Board-certified emergency room physician, a June 27, 2011 physician’s
discharge summary from Palmetto Health and a June 27, 2011 disability note signed by C.
Bryant, RN. The June 27, 2011 discharge summary from Palmetto Health and emergency room
report by Drs. Virkler and Lloyd contain no finding as to why she was disabled. As such, these
reports are of no probative medical value in establishing that appellant was disabled from
June 27 to 30, 2011 due to the accepted employment injury. The disability noted from
Mr. Bryant is also insufficient to support her claim. Nurses’ reports are of no probative medical
value as nurses are not physicians under FECA.13
Appellant has not met her burden of proof as she failed to submit probative medical
evidence establishing that her claimed disability for the period June 27 to 30, 2011 was causally
related to her accepted employment injuries of lumbar sprain and chronic pain syndrome.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she is entitled to wage-loss
compensation for the period June 27 to 30, 2011.

12

Amelia S. Jefferson, supra note 3; Fereidoon Kharabi, supra note 11.

13

A nurse is not considered a physician, as that term is defined under 5 U.S.C. § 8101(2). See B.B., Docket No.
09-1858 (issued April 16, 2010); G.G., 58 ECAB 389 (2007); Roy L. Humphrey, 57 ECAB 238 (2005). See also
Paul Foster, 56 ECAB 208 (2004) (a nurse practitioner is not a “physician” pursuant to FECA).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 22, 2011 is affirmed.
Issued: April 11, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

